JUDGE BURNAM
delivered the opinion of the court.
It is agreed that these five cases shall be heard together. The proceedings were instituted by warrants taken out against each of the appellees, to show cause why they should not be fined for unlawfully conducting and operating a laundry in the city of Louisville without having license so to do. The five cases represent the different classes of cases that may be raised under the ordinance requiring the payment of a license for operating a laundry. The Pearl Laundry Company operates a' single laundry establishment, doing the usual laundry business. The United, Laundry Company operates three establishments, viz. the Fishback Laundry, the Star Laundry, and the Louisville Laundry. Louis Appel, as his principal business, conducts a gentleman’s furnishing goods store, in connection with which he runs a delivery wagon, which he makes profitable by using it to collect and deliver his customers’ laundry, which he has washed at some of the public laundries of the city, — that one being selected that will do the work the cheapest; and the proof shows that he is now getting the work done for 20 per cent, less than the ordinary customer pays, — that amount being allowed him' for his services in collecting and delivering the goods, he assuming responsibility to the laundry company for payment therefor. The special business of the N. Sid Platt Company is the making of shirts and dealing in gentlemen’s furnishing goods; and, *263in addition to doing a small business with the city laundries as is done by Appel, it also solicits work for a laundry in Dayton, Ohio, representing itself as “the sole agent in Louisville for the Troy Laundry,” which appears on its delivery wagon, and also upon a sign over its place of business. It claims to be acting simply as agent for the Ohio concern, receiving 20 to 25 per cent, of the price paid by its customers as compensation for its services. Schoppenhorst Bros, are engaged in a towel-supply business, for which they pay a license, and which consists in laundering and furnishing towels, and in laundering towels, sheets, and pillow-cases. Upon the trial of defendants, upon their appeal to the circuit court, it was held that the ordinance in question was unauthorized by the act of the General Assembly for the government of cities of the first class, and for this reason the warrants against all the defendants were dismissed.
Section 174 of the Constitution provides that “nothing in this Constitution shall be construed to prevent the General Assembly from providing for taxation based on’ income, licenses and franchises;” and section 181 provides, “And (the General Assembly) may by general laws, delegate the power to counties, towns, cities and other municipal corporations, to impose and collect license fees on stock used for breeding purposes, on franchises, trades, occupations and professions.” Pursuant to these provisions of the Constitution the General Assembly, in the charter provided for cities of the first class (section 2980, Ky. Stat.), after providing for an ml valorem and capitation tax, says, “And (the General Council) may impose license fees on stock used for breeding purposes, on franchises, trades, occupations and professions, and provide for the collection thereof.” And by section 3011 it is pro*264vided, “The General Council may by ordinance provide for the following licenses to be paid into the sinking fund, with adequate penalties for doing business, for the following callings, occupations and professions,” and among the callings thus referred to we. find in that section the following: “For each laundry, barber shop, lodging house, * * * not less than $10 nor more than $500.”
The first section of the ordinance under which the warrants against appellees were taken out reads as follows: “That hereafter the following licenses shall be paid into the sinking fund of the city of Louisville for the purposes of the sinking fund, for doing the business, following the callings, occupations and professions named, in the city of Louisville, in addition to the ad valorem taxes heretofore levied or hereafter to be levied on any species of property in the city of Louisville.” The ordinance then takes up each subject for license prescribed in the statute, and fixes the specific license therefor. Section 18 of the ordinance, which is involved in this action, is as follows: “Every person, firm or corporation conducting or operating a laundry or engaged in the laundry business shall pay a license of $100 per year.” The common contention of ■all the defendants is that no power has been granted to the city, by the provisions of its charter supra, to enact this ordinance; that the General Assembly, instead of giving the power to impose a license on the trade or occupation of a laundryman, as authorized by the Constitution, only délegates to cities of the first class the right to impose a license on the physical property of the laundry,— and it is claimed that the ordinance is invalid, because it not only imposes a license fee upon each one operating a laundry, but also upon all those engaged in the laundry business.
*265A fair construction of the language employed in the first part of section 3011, Ky. Stat., which qualifies the language used in fixing the rate of licenses, very clearly shows that the General Assembly intended that the license should be for “doing the business, following the callings, occupations and professions,” subsequently enumerated. This is rendered more evident by the language of section 3012, in which it is provided “that for any other business, employment, occupation, calling or profession not herein named, the General Council shall, by ordinance, designate and fix the rate or rates at not less than $5, nor more than $5,000, and cause a license to be taken as herein provided.” Besides, the authority to impose license fees on franchises, trades, occupations, and professions, and provide for the collection thereof, is fully delegated by the provisions of section 2980, Ky. Stat., which authorizes the ordinance licensing the occupation of laundrymen. Webster defines a “laundry” as “a place where clothes are washed,” and it follows that a “laundryman” is one whose business it is to wash clothes. We conclude, therefore, from the testimony in this case, that the Pearl Laundry Company and the United Laundry are engaged in the business and occupation of laundrymen, — that is, they are engaged in conducting “a place where clothes are washed,” —and are liable for the tax prescribed by the ordinance, at each separate place where the laundry business is so conducted.
There is more difficulty in the cases of the other defendants. Neither of the appellees, Appel nor the Platt Company operates a laundry, or engages in the laundry business, in the sense contemplated by the statute and ordinance. They merely receive and collect soiled clothes, to be washed, thus acting as agents for those engaged in *266the business of conducting laundries; receiving by way of compensation for their services in collecting and delivering the work a discount of from 20 to 25 per cent, from the price charged the general public. As they own no laundry of their own, they are not laundrymen, and do not compete, in any sense, with the regular laundries. It is not necessary to discuss the federal question raised by the Platt Company, as agents of the Ohio laundry, as the law is well settled that a citizen of another State may come into this State, and solicit and receive work to be done in another State, without being required to pay a license tax. See Crutcher v. Kentucky, 141 U. S. 47, [11 Sup. Ct., 851]; Robbins v. Shelby Co., Tenn., 120 U. S., 489, [7 Sup. Ct., 592]; and Brennan v. Titusville, 153 U. S., 289, [14 Sup. Ct., 829].
In our opinion appellees Appel and the N. Sid Platt Company do not operate laundries, and are not engaged in the laundry business, in the sense contemplated by the statute; and the court below properly dismissed the proceedings against them.
It appears that Schoppenhorst Bros, operate only what is known as a “towel-supply business,” which is expressly covered by that name in a separate ordinance, and for which they pay the annual license fee of $50 prescribed therein. The proceeding against them was .properly dismissed.
For the reasons indicated, the judgments as to the Pearl Laundry Company and the United Laundry Company are reversed, and those causes are remanded for proceedings consistent with this opinion. The judgments in the proceedings against Louis Appel, the N. Sid Platt Company and Schoppenhorst Bros, are affirmed.